Citation Nr: 1203756	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-38 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  Entitlement to an increased evaluation for spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms, currently evaluated as 40 percent disabling.  
 
2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to spondylolisthesis.
 
3.  Entitlement to service connection for hyperlipidemia.
 
4.  Entitlement to service connection for a cervical spine disability, to include as secondary to spondylolisthesis.
 
5.  Entitlement to service connection for a thoracic spine disability, to include as secondary to spondylolisthesis.
 
6.  Entitlement to service connection for a left knee disability, to include as secondary to spondylolisthesis.
 
7.  Entitlement to service connection for residuals of a myocardial infarction.
 
8.  Entitlement to service connection for coronary artery disease.
 
9.  Entitlement to service connection for renal calcification, to include as secondary to coronary artery disease.
 
10.  Entitlement to service connection for supraventricular arrhythmia.
 
11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.
 
 
REPRESENTATION
 
Appellant represented by: Vietnam Veterans of America
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
Elizabeth Jalley, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1983 to March 1987.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
In September 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.
 
The issues of entitlement to service connection for cervical, thoracic, and left knee disabilities; residuals of a myocardial infarction; coronary artery disease; renal calcification; and supraventricular arrhythmia; as well as whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Throughout the term of this appeal, the appellant's lumbar disability has not been manifested by either unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes with a total duration of at least 6 weeks during a 12-month period.
 
2.  Because the claimed bilateral leg disability, i.e., lumbar radiculopathy, has already been attributed to the Veteran's service-connected lumbar spine disability, there is no case or controversy concerning the claim of entitlement to service connection for a bilateral leg disability. 
 
3.  Hyperlipidemia is not a disease or injury for which service connection may be granted.
 
 


CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 40 percent for spondylolisthesis with lumbosacral strain, disc abnormalities, and radicular symptoms are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).
 
2.  The claim of entitlement to service connection for a bilateral leg disability is dismissed in light of the absence of a case or controversy.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
3.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1131, 5103. 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2003 and July 2008 correspondence of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  April 2008 and July 2008 letters provided notice of how disability ratings and effective dates are determined.  
 
VA has satisfied its duty to assist.  The claims file contains available VA and private medical records.  The Veteran was provided VA examinations in May 2007, February 2008, and July 2009.
 
On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2011).
 
II.  Increased Rating
 
The Veteran has been in receipt of a 40 percent disability rating for spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms since June 8, 2001.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
The Veteran's spondylolisthesis is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This disability should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, or the Formula for Rating an Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Diagnostic Code 5243.
  
The general rating formula for rating spinal disorders assigns a 40 percent rating when forward thoracolumbar flexion is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 
 
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the general rating formula for back disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  While the provisions of 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a, address how pain is to be rated when evaluating the nature and extent of back disorders.  The canons of statutory interpretation provide that the more specific trumps the general.  Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Hence, it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control in back claims.
 
In this regard, 38 C.F.R. § 4.71a specifically states that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is part of the formula.  68 Fed.Reg. 51454-5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")   
 
The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula.  
 
Under the formula for evaluating an intervertebral disc syndrome, a 40 percent disability rating is warranted when the incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.
 
The Board finds that an increased rating is not warranted under either set of criteria.  None of the VA examination reports of record demonstrates ankylosis, and the Veteran testified at his September 2011 Board hearing that he is still able to move his back a bit forward and to the sides.  Therefore, unfavorable ankylosis is neither claimed by the Veteran nor demonstrated by the medical evidence, and a rating in excess of 40 percent cannot be assigned under the general rating formula.
 
With respect to any evidence of incapacitating episodes, the fact that no physician has prescribed bed rest is noted in the May 2007 VA examination report.  The February 2008 VA examination report notes that the Veteran lost seven weeks from work due to low back pain during the last 12-month period, but a review of the file does not show any evidence of physician prescribed bed rest.  Likewise, the July 2009 VA examination report notes that the Veteran reported having had many incapacitating episodes that he, as a lay person, believed required bed rest.  Indeed, the Veteran reported taking off 10 weeks total from work and using vacation time for episodes of back pain, and the appellant and his spouse testified at the September 2011 hearing that the appellant spent at least 12 weeks per year working from home.  
 
Significantly, there is no evidence that the Veteran's personal decision to stay in bed meets the criteria for an incapacitating episode.  That is, there is no clinical evidence that any bed rest was prescribed by a physician in any twelve-month period.  Furthermore, the Veteran's hearing testimony reflects that he is still able to work from home during at least some of his reported periods of incapacitation.  Without evidence of physician prescribed bed rest, the claim must be denied.
 
The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).
 
As discussed above, the rating criteria set forth reasonably describe the disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.
 
III.  Service Connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
 
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).
 
Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, organic diseases of the nervous system will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
A.  Bilateral Leg Disability
 
The Veteran has claimed entitlement to a bilateral leg disability that he has described as "Sciatica, radiating down both legs, primarily down my left leg."  He has described no other pertinent symptomatology of a bilateral leg disability, and the record reveals no competent evidence of a distinct lower extremity disorder other than radiculopathy..
 
Notably, service connection is already in effect for spondylolisthesis with lumbosacral strain, disc abnormalities, and radicular symptoms.  See, e.g. the April 2008 rating decision.  VA's prior grant of service connection was a complete grant of the disability for which service connection is currently sought.  Hence, in the absence of case or controversy concerning the claim of entitlement to service connection for a bilateral leg disability, this claim must be dismissed.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
 
The Board acknowledges that separate ratings have not yet been assigned for the Veteran's lower extremity radiculopathy.  Nevertheless, because the RO has not yet assigned initial separate ratings, the Board does not have jurisdiction to do so in the first instance.  38 U.S.C.A. § 7104 (West 2002).  The Veteran may, of course, perfect an appeal to any initial separate rating assigned for radiculopathy, but at this stage, the Board is without jurisdiction to decide the ratings warranted for the appellant's radiculopathy.  Id.
 
B.  Hyperlipidemia
 
A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Hyperlipidemia is a laboratory result and is not, in and of itself, a disability.  Hyperlipidemia therefore is not a disability under the VA Schedule for Rating Disabilities (Rating Schedule).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Thus, there is no basis for the award of service connection for hyperlipidemia
 
As there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis for a disability claimed as hyperlipidemia, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
The Board has considered the Veteran's contention that his hyperlipidemia led to a myocardial infarction and other disabilities.  The remand below addresses separate claims involving entitlement to service connection for the disabilities that the Veteran has alleged either resulted from or were initially manifested by hyperlipidemia.  The claim of entitlement to service connection for hyperlipidemia itself, however, must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
 
ORDER
 
Entitlement to an increased evaluation for spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms, currently evaluated as 40 percent disabling, is denied.  
 
The issue of entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected spondylolisthesis, is dismissed.  The RO is instructed to assign initial separate ratings for any lower extremity radiculopathy.
 
Entitlement to service connection for hyperlipidemia is denied.
 
 
REMAND
 
While VA examinations have been conducted for the issues of entitlement to service connection for disabilities of the cervical spine, the thoracic spine, and the left knee, no opinions addressing the etiology of these disorders have been obtained.  Therefore, a remand to obtain such opinions is necessary.
 
The issues of entitlement to service connection for residuals of a myocardial infarction, coronary artery disease, renal calcification (to include as secondary to coronary artery disease), and supraventricular arrhythmia were denied along with the hyperlipidemia and hypertension claims in the March 2004 rating decision.  The Veteran expressly contends in his May 2005 notice of disagreement that his military health record clearly shows hypertension and hyperlipidemia, which led to a myocardial infarction (heart attack) and other problems.  This statement clearly reflects an intention to appeal the claims involving hypertension, hyperlipidemia, and all disabilities involving the heart.  Unfortunately, only the hypertension and hyperlipidemia claims were addressed in the November 2005 statement of the case.  As such, a statement of the case must be issued concerning these the issues of entitlement to service connection for residuals of a myocardial infarction, coronary artery disease, renal calcification (to include as secondary to coronary artery disease), and supraventricular arrhythmia.  Manlincon v. West, 12 Vet. App. 242 (1999).  The Board will defer consideration of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension pending the development of these claims.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC must schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any cervical and thoracic spine disorders, and any diagnosed left knee disability.  After diagnosing any pertinent disabilities, the examining physician is to render specific opinions as to each of the following:
 
(a) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that any diagnosed cervical, thoracic and/or left knee disability was incurred during the Veteran's service? 
 
(b) Is it at least as likely as not, i.e., is there a 50/50 probability or greater, that any diagnosed disability was incurred secondary to a service-connected disability, to include spondylolisthesis with a lumbosacral strain, disc abnormalities, and radicular symptoms?
 
(c)  The examining physician must attempt to distinguish between any cervical and thoracic symptomatology from the service-connected spondylolisthesis with lumbosacral strain, disc abnormalities, and radicular symptoms.  If no distinction may be made, the examining physician must explain why.
 
All opinions expressed must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles.
 
2.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
4.  The RO must issue a statement of the case addressing the issues of entitlement to service connection for residuals of a myocardial infarction, coronary artery disease, renal calcification (to include as secondary to coronary artery disease), and supraventricular arrhythmia.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these matters if he perfects a timely appeal. 
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


